Citation Nr: 0731461	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lattice 
degeneration with history of retinal detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to August 1974 
and from February 1982 to August 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  In May 2007, 
the veteran appeared in a videoconference hearing before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the veteran submitted additional evidence in 
support of his claim.  There is no indication of waiver of RO 
jurisdiction.  To ensure that the appellant's procedural 
rights are protected, insofar as he is afforded the 
opportunity for RO adjudication in the first instance, the 
Board must return the case to the RO, with the new evidence, 
for its initial consideration.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Therefore, the RO must review all of 
the claims in light of the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on appeal in 
conjunction with review of the newly submitted evidence.  
All applicable laws and regulations should be 
considered.  If the benefit sought on appeal remain 
denied, the appellant should be provided with a 
supplemental statement of the case.  An appropriate 
period of time should be allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




